Exhibit 4.1 SUPPLEMENTAL INDENTURE NO. 3 THIS SUPPLEMENTAL INDENTURE NO. 3, dated as of March 7, 2008 (the “Supplemental Indenture No. 3”), between CIGNA CORPORATION, a corporation duly organized and existing under the laws of the State of Delaware (the “Company”), and U.S. BANK NATIONAL ASSOCIATION, a national banking association duly organized and existing under the laws of the United States of America, as trustee (the “Trustee”). RECITALS: WHEREAS, the Company and the Trustee are parties to a Senior Indenture, dated as of August 16, 2006 (the “Base Indenture” and as amended by this Supplemental Indenture No. 3, the “Indenture”), relating to the issuance from time to time by the Company of its Securities on terms to be specified at the time of issuance; WHEREAS, Section 901(5) of the Base Indenture provides that the Company may enter into a supplemental indenture to add to, change or eliminate any of the provisions of the Indenture in respect of one or more series of Securities, provided that any such addition, change or elimination shall neither (A) apply to any Security of any series created prior to the execution of such supplemental indenture and entitled to the benefit of such provision nor (B) modify the rights of the Holder of any such Security with respect to such provision; WHEREAS, the Company desires to amend the first paragraph of Section 303 of the Base Indenture as it relates to the Senior Notes (as defined below) and each series of Securities to be issued after the date hereof; WHEREAS, Section 901(7) of the Base Indenture provides that the Company may enter into a supplemental indenture to establish the terms and provisions of a series of Securities issued pursuant to the Indenture; WHEREAS, the Company desires to issue a series of Securities, and has duly authorized the creation and issuance of such Securities and the execution and delivery of this Supplemental Indenture No. 3 to modify the Base Indenture and provide certain additional provisions as hereinafter described; WHEREAS, the parties hereto deem it advisable to enter into this Supplemental Indenture No. 3 for the purpose of establishing the terms of such Securities, providing for the rights, obligations and duties of the Trustee with respect to such Securities and amending certain provisions of the Base Indenture; and 1 WHEREAS, all conditions and requirements of the Base Indenture necessary to make this Supplemental Indenture No. 3 a valid, binding and legal instrument in accordance with its terms have been performed and fulfilled by the parties hereto. NOW, THEREFORE, for and in consideration of the premises and other good and valuable consideration, receipt of which is hereby acknowledged by the parties hereto, the parties hereto agree as follows: ARTICLE I THE SENIOR NOTES Section 1.01Title of Securities.There shall be a series of Securities designated the “6.35% Senior Notes due 2018” of the Company (the “Senior Notes”). Section 1.02Limitation of Aggregate Principal Amount.The aggregate principal amount of the Senior Notes shall initially be limited to $300,000,000 (except for Securities authenticated and delivered upon registration of transfer of, or in exchange for, or in lieu of, Senior Notes pursuant to Sections 304, 305, 306, 906 or 1107 of the Indenture and except for any Securities which, pursuant to Section 303 of the Indenture, are deemed never to have been authenticated and delivered thereunder).The Company may, without the consent of the Holders of the Senior Notes, issue additional Senior Notes having the same interest rate, maturity date, CUSIP number and other terms (other than issue date and issue price) (“Additional Senior Notes”).Any Additional Senior Notes, together with the Senior Notes, will constitute a single series of Securities under the Indenture.No Additional Senior Notes may be issued if an Event of Default under the Indenture has occurred and is continuing with respect to the Senior Notes. Section 1.03Principal Payment Date.The principal amount of the Senior Notes outstanding (together with any accrued and unpaid interest) shall be payable in a single installment on March 15, 2018, which date shall be the Stated Maturity of the Senior Notes. Section 1.04Interest and Interest
